Exhibit 10.13.9

20[ ] PERFORMANCE SHARE UNIT AWARD AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
LONG TERM INCENTIVE PLAN
THIS 20[ ] PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Agreement”) entered into
as of the grant date set forth on the attached Notice of PSU Award (the
“Notice”), by and between Chesapeake Energy Corporation, an Oklahoma corporation
(the “Company”), and the participant named on the Notice (the “Participant”);
W I T N E S S E T H:
WHEREAS, the Participant is an Employee, and it is important to the Company that
the Participant be encouraged to remain an Employee or Consultant; and
WHEREAS, the Company has previously adopted the Chesapeake Energy Corporation
Amended and Restated Long Term Incentive Plan effective as of October 1, 2004,
as amended from time to time (the “Plan”); and
WHEREAS, the Company has awarded the Participant Performance Share Units under
the Plan, as set forth on the Notice, subject to the terms and conditions of
this Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:
1.The Plan. The Plan, a copy of which has been made available to the
Participant, is hereby incorporated by reference herein and made a part hereof
for all purposes, and when taken with this Agreement shall govern the rights of
the Participant and the Company with respect to the Award (as defined below).
Any capitalized terms used but not defined in this Agreement have the same
meanings given to them in the Plan. The Participant acknowledges that he or she
has received a copy of, or has online access to, the Plan, and hereby accepts
the Performance Share Units (“PSUs”) subject to all the terms and provisions of
the Plan and this Agreement. Such acceptance may be in any manner that the
Committee may establish pursuant to the Notice, including deemed acceptance. The
Participant hereby further agrees that he or she has received a copy of, or has
online access to, the most recent Form S-8 prospectus relating to the Plan and
hereby acknowledges his or her acceptance and receipt of such prospectus
electronically.
2.    Grant of Award. The Company hereby awards to the Participant the number of
PSUs in accordance with the Notice, on the terms and conditions set forth
herein, in the Plan and in the Notice (the “Award”). The Award gives the
Participant the opportunity to earn the right to receive payment of cash for
each PSU awarded in accordance with this Agreement and the Notice. The Award is
subject to adjustment under the terms of the Plan. This Agreement and the Notice
establish vesting requirements and determination of payment based on attainment
by the Company of specified performance




--------------------------------------------------------------------------------




levels for the Performance Measures described in the Notice during the period
commencing on the grant date and ending on the date set forth in the Notice (the
“Performance Period”), as established and determined by the Committee. The
Participant shall have no rights as a shareholder of the Company with respect to
the PSUs.
3.    Vesting and Forfeiture.
(a)    The PSUs will vest based on the Participant’s continuous employment with
or service to the Company, a Subsidiary or Affiliated Entity in accordance with
the vesting schedule set forth on the Notice. Notwithstanding any other
provision of this Agreement, a Participant shall not be entitled to any payment
under this Agreement unless and until the Committee certifies the level of
performance respecting the Performance Measures that has been achieved and the
Participant satisfies applicable vesting conditions for such payment.
(b)    Forfeiture. Unless otherwise determined by the Committee, in its sole
discretion in accordance with the terms of the Plan, any unvested Performance
Share Units shall be forfeited when a Participant ceases to be an Eligible
Person.
4.    Fundamental Transaction; Change of Control. In accordance with the terms
of the Plan, upon the occurrence of a Fundamental Transaction or a Change of
Control, all PSUs shall be deemed to have achieved a level of performance
respecting the Performance Measures equal to the higher of (i) such performance
level as required to achieve the Target PSU Allocation (as described in the
Notice) or (ii) the actual performance level. The Committee may, in its
discretion, adjust the level of performance respecting the Performance Measures
described above to account for the change in any specified Performance Measure
caused by measuring such values over the period commencing on the grant date and
ending on the date of the Fundamental Transaction or Change of Control instead
of over the Performance Period. All PSUs awarded pursuant to this paragraph 4
shall be deemed to fully vest at such time.
5.    Nontransferability of Award. A PSU is not transferable other than by will
or the laws of descent and distribution. Any attempted sale, assignment,
transfer, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, a PSU contrary to the provisions
hereof shall be void and ineffective, shall give no right to any purported
transferee, and may, at the sole discretion of the Committee, result in
forfeiture of the PSU involved in such attempt.
6.    Payment. The payment date(s) with respect to all PSUs in which a
Participant becomes vested shall be the earlier of (i) the payment date(s) set
forth on the Notice or, (ii) in the event of a Fundamental Transaction or Change
of Control, no later than 60 days following such Fundamental Transaction or
Change of Control.
7.    Withholding. The Company may make such provision as it may deem
appropriate for the withholding of any applicable federal, state or local taxes
that it determines it may be obligated to withhold or pay in connection with the
PSUs.

2



--------------------------------------------------------------------------------




8.    Amendments. This Award Agreement may be amended by a written agreement
signed by the Company and the Participant; provided that the Committee may
modify the terms of this Award Agreement without the consent of the Participant
in any manner that is not adverse to the Participant.
9.    Securities Law Restrictions. This Award shall be issued, vested and paid
only in compliance with the Securities Act of 1933, as amended (the “Act”), and
any other applicable securities law, or pursuant to an exemption therefrom.
10.    Participant Misconduct.
(a)     Notwithstanding anything in the Plan or this Agreement to the contrary,
the Committee shall have the authority to determine that in the event of serious
misconduct by the Participant (including violations of employment agreements,
confidentiality or other proprietary matters) or any activity of a Participant
in competition with the business of the Company or any Subsidiary or Affiliated
Entity, the PSUs may be cancelled, in whole or in part, whether or not vested.
The determination of whether a Participant has engaged in serious misconduct or
any activity in competition with the business of the Company or any Subsidiary
or Affiliated Entity shall be determined by the Committee in good faith and in
its sole discretion. This paragraph 10 shall have no effect and be deleted from
this Agreement following a Change of Control.
(b)     The Award made pursuant to this Agreement is subject to recovery
pursuant to the Company’s compensation recovery policy then in effect. To the
extent required by applicable laws, rules, regulations or securities exchange
listing requirements and the Company’s compensation recovery policy then in
effect, the Company shall have the right, and shall take all actions necessary,
to recover the incentive compensation received by the Participant pursuant to
the Award.
11.    Notices. All notices or other communications relating to the Plan and
this Agreement as it relates to the Participant shall be in electronic or
written form. If in writing, such notices shall be deemed to have been made if
personally delivered, or if mailed, by regular U.S. mail, postage prepaid, by
the Company to the Participant at his last known address evidenced on the
payroll records of the Company.
12.    Binding Effect and Governing Law. This Agreement shall be (i) binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.
13.    Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.
14.    Counterparts; Entire Agreement. This Agreement may be accepted by the
required form of acceptance established by the Committee pursuant to the Notice,

3



--------------------------------------------------------------------------------




which may include deemed acceptance. If execution of the Notice is the required
form of acceptance established by the Committee, then such execution may be in
any number of identical counterparts, each of which shall be deemed an original
for all purposes, but all of which taken together shall form but one agreement.
This Agreement, together with the Notice, shall constitute the entire agreement
between the parties.
15.    Code Section 409A. The Agreement and all Awards granted hereunder are
intended to comply with, or otherwise be exempt from, Code Section 409A. The
Plan and all Awards shall be administered, interpreted, and construed in a
manner constituent with Code Section 409A or an exemption thereform. Should any
provision of the Plan, the Agreement or any Award hereunder be found not to
comply with, or otherwise be exempt from, the provisions of the Code Section
409A, such provision shall be modified and given effect (retroactively if
necessary), in the sole discretion of the Committee, and without the consent of
the Participant, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code Section
409A. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation or tax penalties under Section 409A, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Plan
during the six-month period immediately following the Employee’s separation from
service shall instead be paid on the first business day after the date that is
six months following the Executive’s termination date (or death, if earlier),
with interest from the date such amounts would otherwise have been paid at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Code, for the month in which payment would have been
made but for the delay in payment required to avoid the imposition of an
additional rate of tax on the Employee under Section 409A. Any payments to be
made under this Plan upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Plan comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A.
    

4



--------------------------------------------------------------------------------



Notice of PSU Award
Chesapeake Energy Corporation
ID: 73-1395733
6100 N. Western Avenue
Oklahoma City, OK 73118
<NAME>
<ADDRESS>
<ADDRESS>
Plan: Chesapeake Energy Corporation Amended and Restated Long Term Incentive
Plan
ID: _________



Effective <date> (the “Grant Date”), you have been granted an Award of a number
(the Target PSU Allocation, specified below) of Performance Share Units (“PSUs”)
by Chesapeake Energy Corporation (the “Company”). This Award entitles you to the
right to receive a cash payment for each PSU awarded in an amount equal to the
Final PSU Value (as defined below) on the Payment Date specified below. The
number of PSUs awarded is subject to adjustment pursuant to the level of
performance respecting the Performance Measures over the Performance Period, as
determined by the Committee and as set forth below. This Award is further
subject to the vesting requirements set forth below.
Grant Date Value of Target Award:    $______
Target PSU Allocation:    <number>
Last Day of the Performance Period:    <date>
Payment Date: Any payment earned pursuant to this Award shall be made as soon as
practicable after the Committee certifies the Company’s performance respecting
the performance goals on or following <date>, but in no case later than <date>.
Final PSU Value: The value of each PSU is equal to the average closing price per
share of the Company’s common stock as reported on the New York Stock Exchange
for the 20 trading days including and immediately preceding the last day of the
Performance Period.
Performance Measures: The final number of PSUs you may receive will be adjusted
based on the attainment by the Company of specified levels of performance over
the Performance Period, as determined by the Committee following the last day of
the Performance Period. The Committee has established that the PSUs awarded will
be adjusted based on [describe the Performance Measures and performance levels].
In no event will the Committee adjust the final number of PSUs to be greater
than <percentage>% of the Target PSU Allocation. At the end of each Performance
Period the Committee will multiply the Target PSU Allocation by the <adjustment
modifier> to determine the final number of PSUs resulting from a PSU Award. The
cash payment made to you on the Payment Date will be an amount equal to the
final number of PSUs you receive multiplied by the Final PSU Value.
Vesting. Your Award will vest pursuant to the Incremental Vesting Schedule
described below, provided, however, that your Award will vest pursuant to the
Alternate Vesting Schedule if so provided by your existing employment agreement
with the Company.
1.
Incremental Vesting Schedule: Your Award will vest in increments on the date(s)
shown below. Vesting entitles you to such vested PSUs, subject to final
adjustment following the last day of each Performance Period to reflect the
level of performance respecting the Performance Measures as described above. You
must continuously provide services to the Company on the dates below in order to
for the corresponding PSUs to vest. In no event shall any payment be made prior
to the end of an applicable Performance Period.





--------------------------------------------------------------------------------




3-year performance period PSU:
PSUs
Time Vesting
[1/3 x #]
mm/dd/yyyy
[1/3 x #]
mm/dd/yyyy
[1/3 x #]
mm/dd/yyyy



2.
Alternate Vesting Schedule: Your Award will vest pursuant to the applicable
vesting provisions contained in your existing employment agreement with the
Company. Vesting entitles you to such vested PSUs, subject to final adjustment
following the last day of each Performance Period to reflect the level of
performance respecting the Performance Measures as described above. In no event
shall any payment be made prior to the end of an applicable Performance Period.



No Acceleration of Payment. In order to comply fully with and meet all the
applicable requirements of Section 162(m) of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder with respect to Awards, the payment
provisions in this Notice and the Agreement shall supersede and replace all
inconsistent provisions in any pre-existing agreements between you and the
Company that may be interpreted as providing for the acceleration of payment of
the Award and all such provisions are specifically waived with respect to the
Award, including all such provisions in any pre-existing employment agreement
between you and the Company.


Deemed Acceptance. You are required to accept the terms and conditions set forth
in this Notice, the Agreement and the Plan, all of which are made a part of this
document, within 90 days following the Grant Date (the “Acceptance Period”) in
order for you to receive the Award granted to you hereunder. If you wish to
decline this Award, you must expressly reject this Notice and the Agreement
prior to the end of the Acceptance Period. For your benefit, if you have not
rejected this Notice and the Agreement prior to the end of the Acceptance
Period, you will be deemed to have automatically accepted this Award and all the
terms and conditions set forth in this Notice, the Agreement and the Plan. Any
capitalized terms used but not defined in this Notice have the same meanings
given to them in the Agreement or the Plan.



6

